         Case 5:19-cv-01198-D Document 120 Filed 04/21/20 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,                        )
THE CHICKASAW NATION, and                   )
THE CHOCTAW NATION,                         )
                                            )
        Plaintiffs,                         )
                                            )
and                                         )
                                            )
THE CITIZEN POTAWATOMI NATION,              )
THE MUSCOGEE (CREEK) NATION,                )
THE QUAPAW NATION,                          )
THE DELAWARE NATION,                        )
THE COMANCHE NATION,                        )
THE PONCA TRIBE OF INDIANS OF               )
OKLAHOMA,                                   )
THE SEMINOLE NATION,                        )
THE OTOE-MISSOURIA TRIBE, and               )
THE WICHITA AND AFFILIATED TRIBES, )
                                            )
        Plaintiffs/Intervenors,             )
                                            )
vs.                                         )           Case No. CIV-19-1198-D
                                            )
J. KEVIN STITT, in his official capacity as )
the Governor of the State of Oklahoma, and  )
ex rel. STATE OF OKLAHOMA, as the real )
party in interest,                          )
                                            )
        Defendants/Counterclaimants.        )

                  JOINT MOTION FOR LEAVE OF COURT
         TO FILE STIPULATIONS OF DISMISSALS WITH PREJUDICE

      COMES NOW Plaintiff/Intervenor The Comanche Nation (the “Comanche”),

Plaintiff/Intervenor The Otoe-Missouria Tribe (the “Otoe-Missouria”), and Defendant J.

Kevin Stitt, in his official capacity as the Governor of the State of Oklahoma and ex rel.

State of Oklahoma, as the real party in interest (the “State”), collectively the “Movants,”

                                       Page 1 of 8
            Case 5:19-cv-01198-D Document 120 Filed 04/21/20 Page 2 of 8



and hereby move for leave of Court to file Joint Stipulations of Dismissals with

Prejudice, attached hereto as Exhibit 1 and Exhibit 2, pursuant to Rule 41(a)(2), Fed. R.

Civ. P. In support, the Movants state:

                                           FACTS

       1.      The Comanche and the State have reached a settlement resolving all claims

and counterclaims currently pending in the above-captioned matter. The exchange of

dismissals with prejudice is a term of settlement between the Comanche and the State.

Attached hereto Exhibit 1 as is a Joint Stipulation of Dismissal with Prejudice, providing

that the Comanche is dismissing its claims against the State with prejudice and the State

is dismissing its counterclaims against the Comanche with prejudice. The Comanche and

the State jointly move for leave of Court to file the Joint Stipulation of Dismissal with

Prejudice.

      2.       The Otoe-Missouria and the State have reached a settlement resolving all

claims and counterclaims currently pending in the above-captioned matter. The exchange

of dismissals with prejudice is a term of settlement between the Otoe-Missouria and the

State. Attached hereto as Exhibit 2 is a Joint Stipulation of Dismissal with Prejudice,

providing that the Otoe-Missouria is dismissing its claims against the State with prejudice

and the State is dismissing its counterclaims against the Otoe-Missouria with prejudice.

The Otoe-Missouria and the State jointly move for leave of Court to file the Joint

Stipulation of Dismissal with Prejudice.




                                         Page 2 of 8
          Case 5:19-cv-01198-D Document 120 Filed 04/21/20 Page 3 of 8



                           ARGUMENTS & AUTHORITIES

       Rule 41(a)(2), Fed. R. Civ. P., provides in pertinent part:

              Except as provided in Rule 41(a)(1), an action may be dismissed at
              the plaintiff's request only by court order, on terms that the court
              considers proper. If a defendant has pleaded a counterclaim before
              being served with the plaintiff's motion to dismiss, the action may be
              dismissed over the defendant's objection only if the counterclaim can
              remain pending for independent adjudication. Unless the order states
              otherwise, a dismissal under this paragraph (2) is without prejudice.

Rulings on motions made pursuant to Rule 41(a)(2) are reviewed for abuse of discretion.

Phillips USA v. Allflex USA, 77 F.3d 354, 357 (10th Cir. 1996). “A court abuses its

discretion if it renders a decision that is ‘arbitrary, capricious, whimsical, or manifestly

unreasonable.’” Id. (citing U.S. v. Robinson, 39 F.3d 1115, 1116 (10th Cir. 1994)).

       The purpose of Rule 41(a)(2) is to “prevent voluntary dismissals which unfairly

prejudice the other side, and to permit the imposition of curative conditions.” Id. (citing 9

C. Wright and A. Miller, Federal Practice and Procedure 2364 at 279 (2d ed. 1994)); see

also Tycom Corp. v. Redactron Corp., 1977 U.S. Dist. LEXIS 14438 at *4, 25 Fed. R.

Serv. 2d (Callaghan) 1082 (where the voluntary dismissal does not “finally determine the

suit as between all of the parties, the prevailing view is that the rule requires a

consideration of the interests of all parties, including parties who are not seeking

dismissal.”) (citations omitted).

       A district court should weigh the following factors to ascertain whether an

opposing party might suffer prejudice because of the dismissal: “the opposing party’s

effort and expense in preparing for trial,” “excessive delay and lack of diligence on the

part of the movant,” and where there has been an “insufficient explanation of the need for

                                        Page 3 of 8
         Case 5:19-cv-01198-D Document 120 Filed 04/21/20 Page 4 of 8



dismissal.” Phillips USA, 77 F.3d at 358 (citing Clark v. Tansy, 13 F.3d 1407, 1411-12

(10th Cir. 1993)).   In addition, a district court may consider “the present stage of

litigation.” Id. (citing U.S. v. Outboard Marine Corp., 789 F.2d 497, 502 (7th Cir.

1986)). Because each of these factors weighs in favor of the Movants, the motion should

be granted.

      Opposing Parties’ Effort and Expense Preparing for Trial. Any effort exerted or

expense incurred by other Parties to the above-captioned litigation is not sufficiently

prejudicial to warrant denying this motion. The case is in its infancy. Beyond the Court-

ordered mediation and initial pleadings (i.e., complaints, motions to intervene, and

associated answers), nothing substantive has occurred. See Dkt. No. 31 (Order for

Mediation dated 2/10/2020); see also Estate of Norman v. Lavern, 2018 U.S. Dist. LEXIS

39613 (W.D.Okla., March 12, 2018) (because motion for voluntary dismissal was made

prior to the filing of dispositive and pretrial motions, district court granted the motion

even though the case had been on file for approximately three and half years). Moreover,

the other Parties financially benefited from the Comanche and Otoe-Missouria’s

participation in the mediation because it reduced their pro rata share of the associated

costs. See Dkt. No. 61 (amending Order for Mediation by setting forth cost-sharing

allocation of mediation). For these reasons, this factor weighs in favor of the Movants.

      Excessive Delay/Lack of Diligence. The Movants achieved settlements through

the mediation ordered by the Court within the prescribed timeframe. By settling within

the prescribed timeframe, the Movants neither caused delay to this case nor demonstrated

a lack of diligence. See Scott v. Province, 2010 U.S. Dist. LEXIS 124794 (W.D.Okla.,

                                       Page 4 of 8
         Case 5:19-cv-01198-D Document 120 Filed 04/21/20 Page 5 of 8



Nov. 24, 2010) (denying motion for voluntary dismissal pursuant to Rule 41(a)(2) in

habeas corpus case where petitioner filed motion seven months after commencement of

the case, after the parties had fully briefed substantive issues, and after the magistrate

judge filed a “lengthy” Report and Recommendation on the merits of the case).

Accordingly, this factor weighs in favor of the Movants.

      Insufficient Explanation. The Movants achieved what the Court directed them to

achieve: settlements. Oklahoma public policy favors the settlement of lawsuits. See St.

Louis & S.F. R.R. v. Chester, 1914 OK 45, ¶ 7, 138 P. 150, 151 (“The law and the public

policy of all civilized countries, so far as we have observed, favors settlements and

compromises, entered into fairly and in good faith between competent persons, as a

discouragement to litigation.”) (emphasis added). Even in instances where the voluntary

dismissal may result in subsequent litigation, courts have “generally followed the

traditional principle that dismissal should be allowed unless the defendant, or another

party, will suffer some legal prejudice other than the mere prospect of a second lawsuit.”

Tycom Corp., 1977 U.S. Dist. LEXIS at. **6-7 (citing In re Int’l Airport Inn Partnership,

517 F.2d 510, 512 (9th Cir. 1975); Western Electric Corp. v. United Electrical Radio &

Machine Workers of America, 194 F.2d 770, 771 (3rd Cir. 1952)). Accordingly, this

factor weighs in favor of the Movants.

      Present Stage of Litigation. A scheduling order has not been entered by the Court,

no briefs have been filed by the Parties, and the Parties have not engaged in any

discovery. Rather, the Parties, including the Movants, have been participating in Court-



                                         Page 5 of 8
          Case 5:19-cv-01198-D Document 120 Filed 04/21/20 Page 6 of 8



ordered mediation, which served as the catalyst for the settlements described herein.

Accordingly, this final factor weighs in favor of the Movants.

       Based upon the foregoing, the Motion should be granted by the Court.

       WHEREFORE, above premises considered, Plaintiff/Intervenor The Comanche

Nation, Plaintiff/Intervenor The Otoe-Missouria Tribe, and Defendant J. Kevin Stitt, in

his official capacity as the Governor of the State of Oklahoma and ex rel. State of

Oklahoma, as the real party in interest, pray for leave of Court to file Joint Stipulations of

Dismissals with Prejudice, which are attached hereto as Exhibit 1 and Exhibit 2; and for

any and all further relief deemed just and equitable by the Court.

                                           Respectfully submitted by:

                                           /s/Robert Rosette_________________________
                                           Robert Rosette
                                           Brett Stavin
                                           ROSETTE, LLP
                                           4111 Perimeter Center Pl.
                                           Oklahoma City, OK 73112
                                           Telephone: (405) 256-1910
                                           rosette@rosettelaw.com
                                           bstavin@rosettelaw.com

                                           /s/Stuart D. Campbell_____________________
                                           Stuart D. Campbell, OBA #11246
                                           DOERNER, SAUNDERS, DANIEL &
                                           ANDERSON, LLP
                                           700 Williams Center Tower II
                                           Two West Second St.
                                           Tulsa, Oklahoma 74103-3522
                                           Telephone 918-591-5242
                                           Facsimile 918-925-5242
                                           scampbell@dsda.com
                                           ATTORNEYS FOR PLAINTIFF/INTERVENORS THE COMANCHE
                                           NATION AND THE OTOE-MISSOURIA TRIBE


                                         Page 6 of 8
Case 5:19-cv-01198-D Document 120 Filed 04/21/20 Page 7 of 8



                           -and-



                           s/Matthew K. Felty______________________
                           Steven K. Mullins, OBA No. 6504
                           Matthew K. Felty, OBA No. 31057
                           LYTLE, SOULÉ & FELTY, P.C.
                           1200 Robinson Renaissance
                           119 N. Robinson Ave.
                           Oklahoma City, OK 73102
                           Telephone: (405) 235-7471
                           Facsimile: (405) 232-3852
                           mullins@lytlesoule.com
                           mkfelty@lytlesoule.com

                           Phillip G. Whaley, OBA No. 13371
                           Daniel G. Webber, Jr., OBA No. 16332
                           Patrick R. Pearce, Jr., OBA No. 18802
                           Matthew C. Kane, OBA No. 19502
                           RYAN WHALEY
                           400 North Walnut Avenue
                           Oklahoma City, OK 73104
                           Telephone: (405) 239-6040
                           Facsimile: (405) 239-6766
                           pwhaley@ryanwhaley.com
                           dwebber@ryanwhaley.com
                           rpearce@ryanwhaley.com
                           mkane@ryanwhaley.com

                           Mark E. Burget, OBA No. 1326
                           Jeffrey C. Cartmell, OBA No. 31012
                           State of Oklahoma, Office of the Governor
                           2300 N. Lincoln Blvd., Ste. 212
                           Oklahoma City, OK 73105
                           mark.burget@gov.ok.gov
                           jefrrey.cartmell@gov.ok.gov.

                           ATTORNEYS FOR J. KEVIN STITT, AS GOVERNOR OF THE
                           STATE OF OKLAHOMA, AND EX REL. THE STATE OF
                           OKLAHOMA




                         Page 7 of 8
         Case 5:19-cv-01198-D Document 120 Filed 04/21/20 Page 8 of 8



                            CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2020, I electronically transmitted the attached
document to the Clerk of Court using the Electronic Filing System for filing. Based on
the records currently on file in this case, the Clerk of Court will transmit a Notice of
Electronic Filing to those registered participants of the ECF System.




                                         s/Matthew K. Felty______________________
                                         Matthew K. Felty




                                      Page 8 of 8
